Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 01/04/2022, the Examiner acknowledges the following:
Claims 1, 3, 4, 5, 6, 10, 13, 14, 17 and 19 were amended.
Claims 2 and 18 were canceled by Applicant.
Claims 20 – 22 were added.
Currently, claims 1 – 22 are pending. Claims 2 and 18 were canceled by Applicant; therefore, claims 1, 3 – 17 and 19 – 22 are being examined on the merits.


Allowable Subject Matter
4.	Claims 1, 3 – 17 and 19 – 22 (renumbered as 1 – 20) are allowed.
the prior art teaches,
A solid-state imaging apparatus (Sakakibara – US 2019/0207596 A1 – art from the IDS), comprising an AD converter including a comparator including a differential input circuit operating at a first power source voltage, and outputting a signal when a voltage of an input signal is higher than a voltage of a reference signal, a positive feedback circuit operating at a second power source voltage lower than the first power source voltage, and speeding up a transition speed when a comparison result signal representing a result of comparison in voltage between the input signal and the reference signal is inverted on the basis of an output signal from the differential input circuit, and a voltage converting circuit converting the output signal from the differential input circuit into a signal corresponding to the second power source voltage, in which a source voltage of the differential input circuit is a voltage lower than 0 V, and a data storing section storing a time code when the comparison result signal is inversed; and a pixel circuit outputting an electric charge signal produced by receiving light incident to a pixel and then subjecting the light to photoelectric conversion as the input signal to the differential input circuit, wherein the AD converter is arranged for each pixel and, wherein the solid-state imaging apparatus comprises a plurality of semiconductor substrates. Another prior art of record, teaches a solid-state imaging device (Sakakibara – US 2014/0036123 A1) comprising a pixel array section including a plurality of pixels, at least one of the pixels including a photoelectric conversion unit and a charge detection unit; a driving section configured to read out a signal of at least one of the plurality of pixels, a first portion of said signal being based on signal charge, a second portion of said signal being based on a reset potential; 
Event though, the prior/related art of record teaches some features of the current invention such as a solid-state imaging apparatus comprising an AD converter including a comparator including a differential input circuit operating at a first power source voltage, and outputting a signal when a voltage of an input signal is higher than a voltage of a reference signal, a positive feedback circuit operating at a second power source voltage lower than the first power source voltage and speeding up a transition speed when a comparison result signal representing a result of comparison in voltage between the input signal and the reference signal is inverted on the basis of an output signal from the differential input circuit, and a voltage converting circuit converting the output signal from the differential input circuit into a signal corresponding to the second power source voltage and a pixel circuit outputting an electric charge signal produced by receiving light incident to a pixel and then subjecting the light to photoelectric conversion as the input signal to the differential input circuit (See Sakakibara’596) or a solid-state imaging device comprising a pixel array section including a plurality of pixels, at least one of the pixels including a photoelectric conversion unit and a charge detection unit; a driving section configured to read out a signal of at least one of the plurality of pixels, a first portion of said signal being based on signal charge, a second portion of said signal being based on a reset potential; a signal processing section configured to read out the first portion of said signal as a reference voltage (See Sakakibara’123) or an imaging pixel array 
Regarding claim 1, Sakakibara’596 with Sakakibara’123, Lee and Oh, fails to explicitly disclose “A solid-state image capturing device including a pixel array in which a plurality of pixel blocks are arranged, each of the pixel blocks including a plurality of pixels, the solid-state image capturing device comprising: a first substrate, a second substrate and a third substrate that are stacked, wherein for each of the pixel blocks: the first substrate includes, for each of the pixels, a photoelectric converter that generates electric charges according to incident light, a transfer transistor, and a floating diffusion, the floating diffusion and a gate electrode of the transfer transistor being arranged at a center of the pixel and the photoelectric converter in a plan view, the second substrate includes a comparator that compares a signal according to a voltage of the floating diffusion with a reference signal, the plurality of pixels shares the comparator, and the third substrate includes a code generation circuit that generates a code of a counter, a memory that stores the code, and a timing control circuit that controls a timing of storing the code in the memory”. Therefore, as discussed above, claim 1 is allowable over the prior/related art of record.
Regarding claim 3, Sakakibara’596 with Sakakibara’123, Lee and Oh, fails to explicitly disclose the same limitations as in claim 1 and more explicitly “the first substrate includes, for each of the pixels, a photoelectric converter that generates electric charges according to incident light, a transfer transistor, and a floating diffusion, a gate electrode of the transfer transistor is a ring shaped gate electrode that surrounds an entire circumference of the floating diffusion”. Therefore, as discussed above, claim 3 is allowable over the prior/related art of record.
Regarding claim 4, Sakakibara’596 with Sakakibara’123, Lee and Oh, fails to explicitly disclose the same limitations as in claim 1 and more explicitly “the third substrate includes a code generation circuit that generates a code of a counter, a memory that stores the code, and a timing control circuit that controls a timing of storing the code in the memory and wherein the pixel block further includes a reset transistor, an amplification transistor, and a select transistor for each of the second substrate”. Therefore, as discussed above, claim 4 is allowable over the prior/related art of record.
Regarding claim 5, Sakakibara’596 with Sakakibara’123, Lee and Oh, fails to explicitly disclose the same limitations as in claim 1 and more explicitly “the third substrate includes a code generation circuit that generates a code of a counter, a memory that stores the code, and a timing control circuit that controls a timing of storing the code in the memory, and wherein the pixel block further includes one reset transistor and one amplification transistor in the second substrate, and the plurality of pixels shares the reset transistor and the amplification transistor”. Therefore, as discussed above, claim 5 is allowable over the prior/related art of record.
Regarding claim 6, Sakakibara’596 with Sakakibara’123, Lee and Oh, fails to explicitly disclose the same limitations as in claim 1 and more explicitly “the third substrate includes a code generation circuit that generates a code of a counter, a memory that stores the code, and a timing control circuit that controls a timing of storing the code in the memory, and wherein the pixel block is configured such that a wire connected to each of a plurality of the floating diffusions is connected to one common wire, and 4Application No. 17/270,200Docket No.: 880005-6695-US01 Amendment dated January 4, 2022 In Response to Office Action dated October 12, 2021 the common wire is connected to the comparator included in the second substrate without an active element”. Therefore, as discussed above, claim 6 is allowable over the prior/related art of record.
Regarding claim 10, Sakakibara’596 with Sakakibara’123, Lee and Oh, fails to explicitly disclose the same limitations as in claim 1 and more explicitly “the third substrate includes a code generation circuit that generates a code of a counter, a memory that stores the code, and a timing control circuit that controls a timing of storing the code in the memory, and wherein an outer shape of the pixel block on each of the first to third substrates is a rectangle, and an aspect ratio of the outer shape of the pixel block on at least one of the second substrate or the third substrate is different from an aspect ratio of the outer shape of the pixel block on the first substrate”. Therefore, as discussed above, claim 10 is allowable over the prior/related art of record.
Regarding claim 13, Sakakibara’596 with Sakakibara’123, Lee and Oh, fails to explicitly disclose the same limitations as in claim 1 and more explicitly “the third substrate includes a code generation circuit that generates a code of a counter, a memory that stores the code, and a timing control circuit that controls a timing of storing the code in the memory, and wherein the floating diffusion is surrounded by a P-type semiconductor region except for a part of an IST-type semiconductor region extending to a photoelectric conversion region, in a semiconductor substrate on which the floating diffusion is formed”. Therefore, as discussed above, claim 13 is allowable over the prior/related art of record.
Regarding claim 14, Sakakibara’596 with Sakakibara’123, Lee and Oh, fails to explicitly disclose the same limitations as in claim 1 and more explicitly “the third substrate includes a code generation circuit that generates a code of a counter, a memory that stores the code, and a timing control circuit that controls a timing of storing the code in the memory, and wherein the floating diffusion is entirely surrounded by a P-type semiconductor region whose concentration is lower than a concentration of a P-type semiconductor region arranged in a peripheral portion of a pixel of a photoelectric conversion region, in a semiconductor substrate on which the floating diffusion is formed”. Therefore, as discussed above, claim 14 is allowable over the prior/related art of record.
Regarding claim 17, Sakakibara’596 with Sakakibara’123, Lee and Oh, fails to explicitly disclose the same limitations as in claim 1 and more explicitly “the third substrate includes a code generation circuit that generates a code of a counter, a memory that stores the code, and a timing control circuit that controls a timing of storing the code in the memory, and wherein the first substrate further includes a reset transistor and an amplification transistor for each of the pixels, and the second substrate further includes a select transistor for each of the pixels”. Therefore, as discussed above, claim 17 is allowable over the prior/related art of record.

In regards to claim 20: claim 20 depends directly to claim 3 and is it allowed for the same reasons as claim 3.
In regards to claim 21: claim 21 depends directly to claim 3 and is it allowed for the same reasons as claim 4.
In regards to claims 7, 8 and 22: claims 7, 8 and 22 depend directly to claim 33 and they are allowed for the same reasons as claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. S. Oh, US 2019/0296075 A1 – it teaches an image sensor, comprising: a photosensing region in a substrate and configured to generate photoelectrons in response to incident light on the photosensing region; bias patterns arranged to surround the photosensing region and including a conductive material; a floating diffusion region at a center of the photosensing region to store photoelectrons generated by the photosensing region; and transfer gates that partially overlap with the floating diffusion region and are operable to transfer photoelectrons generated by the photosensing region to the floating diffusion 
2. H. Lee et al., US 2017/0229509 A1 – it teaches an imaging pixel array comprising: a first substrate layer; a second substrate layer; a p-type photodiode formed in the first substrate layer; a source follower transistor, wherein the source follower transistor is a p-channel metal-oxide-semiconductor field-effect transistor; an interconnect layer that couples the first substrate layer to the second substrate layer; a floating diffusion region formed in the first substrate layer, wherein the floating diffusion region comprises a lightly doped p-type floating diffusion region; and a third substrate layer, wherein the third substrate layer includes one or more circuits selected from the group consisting of: a clock generating circuit, a pixel addressing circuit, a signal processing circuit, an analog to digital converter circuit, a digital image processing circuit, and a system interface circuit, further comprising: an additional interconnect layer that couples the second substrate layer to the third substrate layer.
3. M. Wan et al., US 2014/0042298 A1 – it teaches a device comprising: an image sensor chip comprising: a sensor array comprising a plurality of image sensors; a plurality of transfer gate transistors, wherein each of the plurality of transfer gate transistors is electrically coupled to one of the plurality of image sensors; and an electrical connector 


Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697